Bruce, Ch. J.
I concur in the opinion of Mr. Justice Grace. I merely desire to add that in my opinion the word “probate,” as used in the clause, “such other probate jurisdiction as may be conferred by law,” does not merely apply to the proof of wills, but is much more comprehensive in its terms, and is intended to include such powers as are usually exercised by probate and county courts. See Bouvier’s Law Dict. 2728, Johnson v. Harrison, 47 Minn. 575, 28 Am. St. Rep. 382, 50 N. W. 923, and the various editions of the statutes of North Dakota in which the term “Probate Code” has been used and as so used has included much more than the mere proof of wills.